Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Catalina Post-Acute Rehabilitation,

(CCN: 03-5190),

Petitioner,

Centers for Medicare & Medicaid Services.
Docket No. C-14-2006
Decision No. CR3498

Date: December 5, 2014

DECISION

The request for hearing filed by Petitioner, Catalina Post-Acute Rehabilitation, on
September 27, 2014, is dismissed pursuant to 42 C.F.R. § 498.70(b), because Petitioner
has no right to a hearing.”

I. Background and Facts.

Petitioner is located in Tucson, Arizona, and participates in Medicare as a skilled nursing
facility (SNF). On July 17, 2014, the Arizona Department of Health Services (state
agency) completed a survey of the facility and found that it was not in substantial
compliance with federal program participation requirements. The state agency notified
Petitioner by letter dated July 31, 2014, that if Petitioner did not return to substantial
compliance within three months a denial of payment for new admissions (DPNA) would
be imposed and, after six months, Petitioner’s participation in Medicare would be

“ All references are to the 2013 revision of the Code of Federal Regulations (C.F.R.),
unless otherwise indicated.
terminated. The state agency also advised Petitioner that it recommended that CMS
impose a civil money penalty (CMP) of $500 per day effective July 17, 2014.

On September 27, 2014, Petitioner requested a hearing. The case was assigned to me for
hearing and decision on October 14, 2014, and an Acknowledgment and Prehearing
Order was issued at my direction. On November 12, 2014, CMS filed a motion (CMS
Motion) to dismiss the request for hearing with CMS exhibits (CMS Exs.) | through 4.
On December 2, 2014, Petitioner filed a response (P. Response) opposing the CMS
motion to dismiss with Petitioner’s exhibits (P. Exs.) 1 and 2.

CMS Ex. 3 shows that a revisit survey on September 18, 2014, determined that Petitioner
returned to substantial compliance with program participation requirements on that date.
CMS asserts in its motion to dismiss that the DPNA did not go into effect and CMS never
imposed a CMP or other enforcement remedy based on the July 17, 2014 survey. CMS
moved to dismiss on grounds that no enforcement remedy was imposed and Petitioner
has no right to a hearing. CMS Motion at 1-2.

II. Conclusions of Law and Analysis
My conclusions of law are set forth in bold followed by my analysis.

A. Petitioner has no right to a hearing because CMS imposed no
enforcement remedies.

B. [have no jurisdiction or authority to review alleged deficiencies
from a survey absent enforcement remedies based upon those
deficiencies.

C. Dismissal of Petitioner’s request for hearing pursuant to 42 C.F.R.
§ 498.70(b) is appropriate because Petitioner has no right to a hearing.

A provider does not have a right to a hearing to challenge every action by CMS with
which it disagrees. Only certain actions by CMS trigger hearing rights. The Social
Security Act (Act) and implementing regulations make a hearing before an ALJ available
to a long-term care facility against which CMS has determined to impose an enforcement
remedy. Act §§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.330(e), 488.408(g)(1),

498 .3(b)(13). The choice of remedies, or the factors CMS considered when choosing
remedies, are not subject to review. 42 C.F.R. § 488.408(g)(2). The level of
noncompliance found by CMS is subject to review, but only if a successful challenge
could affect the range of CMPs that could be imposed or the finding of substandard
quality of care that “results in the loss of approval” of a facility’s nurse aide training and
competency evaluation program (NATCEP). 42 C.F.R. § 498.3(b)(14). The regulation
also provides that the finding of substandard quality of care that results in the loss of
approval of a facility’s NATCEP is subject to review. 42 C.F.R. § 498.3(b)(16).
The possible remedies that CMS may impose against a facility are specified at 42 C.F.R.
§ 488.406(a). No right to a hearing exists pursuant to 42 C.F.R. § 498.3(b)(13) unless
CMS determines to impose - and actually imposes - one of the specified remedies. 42
C.F R. § 488.408(g) (“facility may appeal a certification of noncompliance leading to an
enforcement remedy”); Fountain Lake Health & Rehab., Inc., DAB No. 1985 (2005);
The Lutheran Home — Caledonia, DAB CR674, aff'd, DAB No. 1753 (2000); Schowalter
Villa, DAB CR568, aff'd, DAB No. 1688 (1999); Arcadia Acres, Inc., DAB CR424
(1996), aff'd, DAB No. 1607 (1997). The Secretary of Health and Human Services (the
Secretary) specifically rejected a proposal to grant hearing rights for deficiency findings
that were made without the imposition of remedies. 59 Fed. Reg. 56,116, 56,158 (Nov.
10, 1994) (“if no remedy is imposed, the provider has suffered no injury calling for an
appeal”).

It is specifically the imposition or proposed imposition of an enforcement remedy, and
not the citation of a deficiency, that triggers the right to a hearing under 42 C.F.R. pt.
498. When the enforcement remedy is eliminated, so, too, is Petitioner’s right to review
and my authority to conduct the review. Golden Living Ctr., DAB No. 2364, at 2-3
(2011); Columbus Park Nursing and Rehab. Ctr., DAB No. 2316 (2010); Fountain Lake
Health & Rehab., Inc., DAB No. 1985; Lakewood Plaza Nursing Ctr., DAB No. 1767
(2001); see Eagle Care, Inc. d/b/a/ Beech Grove Meadows, DAB CR923 (2002);
Schowalter Villa, DAB No. 1688; Arcadia Acres, Inc., DAB No. 1607; see also The
Lutheran Home — Caledonia, DAB No. 1753; Walker Methodist Health Ctr., DAB
CR869 (2002); Charlesgate Nursing Ctr., DAB CR868 (2002); D.C. Assoc. for Retarded
Citizens, DAB CR776 (2001); Alpine Inn Care, Inc., d/b/a Ansley Pavilion, DAB CR728
(2001); Woodland Care Ctr., DAB CR659 (2000); Fort Tryon Nursing Home, DAB
CR425 (1996). In each of these cases, the failure or inability of the petitioner to
demonstrate that the survey findings and deficiency determinations resulted in an
enforcement remedy was fatal to the right to a hearing and appeal. In each of the cases,
the request for hearing was dismissed. The appellate panels of the Board and the ALJs
who decided the cases have uniformly concluded that a citation of deficiency that is not
the basis for an enforcement remedy, or that results in the imposition of a remedy that is
later rescinded or reduced to zero, does not trigger the right to a hearing under 42 C.F.R.
pt. 498.

There is no dispute in this case that the DPNA and termination remedies were not
effectuated. There is no evidence that CMS issued a notice of an initial determination to
impose an enforcement remedy as required by 42 C.F.R. §§ 488 .434(a) and 498.20(a).
Accordingly, I conclude that Petitioner has no right at this time to request a hearing based
upon the imposition of an enforcement remedy and I have no jurisdiction to grant the
review Petitioner requests. Act §§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.330(e),

488 .408(g)(1), 498.3(b)(13). If CMS subsequently issues an initial determination to
impose enforcement remedies, Petitioner’s right to request review is preserved by the Act
and regulations.
Petitioner urges me to follow the rationale articulated in two federal court decisions and
conclude that, even in the absence of enforcement remedies, there is stigma and
infringement on Petitioner’s property interest that entitle Petitioner to a hearing and
decision. Petitioner also argues that I have discretion under 42 C.F.R. § 498.70(b) not to
dismiss a request for hearing, even in the absence of enforcement remedies. Petitioner’s
arguments are without merit. I have no authority to find invalid provisions of the Act or
the Secretary’s regulations. I have no authority to choose not to follow the Act and the
Secretary’s regulations. Sections 1128A(c)(2) and 1866(h) of the Act are clear that
Petitioner is entitled to a hearing only when the Secretary, or in this case her delegate
CMS, imposes a CMP or takes other adverse action affecting Petitioner’s participation in
Medicare. In this case, there is no evidence of the adverse action that is required to
trigger Petitioner’s right to review under the Act or the regulations.

III. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

